DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed December 30, 2020, applicant submitted an amendment filed on March 16, 20201, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.  Applicants argue that it would not have been obvious to combine the prior art cited and that it relies on impermissible hindsight.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are all in the same field of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbeke et al. (PGPUB 2020/0034492), hereinafter referenced as Verbeke in view of Myslinksi (PGPUB 2016/0050221) and in further view of Dawes et al. (PGPUB 2017/0186425), hereinafter referenced as Dawes and in further view of Erhart et al. (PGPUB 2004/0264652), hereinafter referenced as Erhart.

claims 1, 9 and 17, Verbeke discloses a method, system and program, hereinafter referenced as a method for operating a voice response system, comprising: 
a memory having computer readable instructions memory; paragraph 0028; and 
a processor for executing the computer readable instructions (processor; paragraph 0027), the computer readable instructions including instructions for:
receiving, by the voice response system, a voice command from a first user (search query/voice command; paragraph 0073); 
determining, by the voice response system, an operating mode of the voice response system (determine speech or text; paragraph 0070); 
obtaining, by the voice response system, a response preference of the first user (determine how to deliver response; paragraph 0070); 
determining, by the voice response system, a response to the voice command, wherein the response is determined based at least in part on the response preference of the first user and the operating mode of the voice response system (determine how user wants output based on current mode; paragraphs 0063, 0073, 0087); 
detecting a user response to the voice command from one of the additional individuals during the time period (conversation; paragraphs 0054, 0070); and 
determining a manner that the response is provided to the first user based on a determined accuracy of the user response (fact check/validity; paragraphs 0054, 0070-0071); and
providing the response to the first user (deliver data; paragraphs 0070-0073).
Myslinski discloses a method comprising:

detecting a user response to the voice command during the time period (monitoring verbal communication; p. 0071-0076, 0083), to improve accuracy of facts.
Dawes disclose a method comprising:
detecting a user response to the voice command during the time period (p. 0009-0012, 0035, 0057, 0100 and 0122);
wherein the manner in which the response is provided to the first user includes one of an audible response played via a speaker of the voice response system (speaker), a text message sent to a personal electronic device of the first user (text based; p. 0094), and an email sent to the first user (e-mail; p. 0044), to provide additional media guidance.
Erhart discloses a method comprising:
detecting, by the voice response system, a user response from a second user to the voice command (p. 0015-0016, 0021);
determining the accuracy of the user response (p. 0015-0016, 0021); and 
providing a response based on the accuracy of the user response from the second user (p. 0015-0016, 0021), to ensure that the user receives the correct response to their input.
It is noted that the primary references set the environment of providing a correct response to a first user.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide a more intelligent system.
Regarding claims 2, 10 and 18, Verbeke discloses a method wherein the operating mode of the voice response system is determined at least in part based on whether additional individuals are within range of the voice response system (determine if user are around; paragraphs 0063, 0073, 0087).  
Regarding claims 3, 11 and 19, Verbeke discloses a method wherein the operating mode of the voice response system is further determined at least in part based on an observed interaction between the first user and the additional individuals (determine how to operate based on current mode; paragraphs 0063, 0073, 0087).  
Regarding claims 4, 12 and 20, Verbeke discloses a method wherein the time period is based on a determination that the observed interaction is a conversation between the first user and the additional individuals (time interval; paragraphs 0054-0055, 0065).  
Regarding claims 5 and 13, Verbeke discloses a method wherein a length of the time period is determined based on the response preference of the first user (time interval; paragraphs 0054-0055, 0065).  
Regarding claims 7 and 15, Verbeke discloses a method wherein the response is provided to the first user via a personal electronic device associated with the first user based on a determination that the user response is not accurate (fact check/validity; paragraphs 0054, 0070-0071).  
Regarding claims 8 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Myslinski discloses a method wherein the operating mode 
Regarding claims 21 and 22, it is interpreted and rejected for similar reasons as set forth above.  In addition, Dawes wherein the manner in which the response is provided to the first user includes one of an audible response played via a speaker of the voice response system (speaker), a text message sent to a personal electronic device of the first user (text based; p. 0094), and an email sent to the first user (email; p. 0044).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657